Case: 16-11446      Document: 00514217392         Page: 1     Date Filed: 10/31/2017




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                    No. 16-11446                                      FILED
                                  Summary Calendar                             October 31, 2017
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SUSAN WILLIAMS,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:16-CR-21-7


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
         Susan Williams appeals the 200-month sentence imposed following her
guilty       plea   conviction   of    possession      with      intent   to       distribute
methamphetamine. She argues that the district court erred by denying her a
mitigating role adjustment pursuant to U.S.S.G. § 3B1.2 and that the drug
quantity information contained in the presentence report (PSR) lacked
sufficient indicia of reliability.


         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-11446     Document: 00514217392        Page: 2   Date Filed: 10/31/2017


                                        No. 16-11446

        We review Williams’s claims for clear error. See United States v. Gomez-
Valle, 828 F.3d 324, 327 (5th Cir. 2016); United States v. Betancourt, 422 F.3d
240, 246 (5th Cir. 2005). “A factual finding is not clearly erroneous if it is
plausible in light of the record read as a whole.” Gomez-Valle, 828 F.3d at 327
(internal quotation marks and citation omitted).
        Section 3B1.2 of the Sentencing Guidelines “provides a range of
adjustments for a defendant who plays a part in committing the offense that
makes him substantially less culpable than the average participant in the
criminal activity.” § 3B1.2, comment. (n.3(A)). The defendant has the burden
of demonstrating his entitlement to a minor or minimal role adjustment.
United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016).
        The § 3B1.2 factors in this case include some factors favoring granting
the adjustment and some factors counseling against the adjustment. See Bello-
Sanchez, No. 16-41181, ___ F.3d ___, 2017 WL 4229067, 3 (Sept. 25, 2017).
Favoring mitigation in this case is the fact there was no evidence presented
regarding Williams’s involvement in planning or organizing the conspiracy or
the degree to which she exercised decision-making authority or influenced the
exercise of that authority. See id. However, the record clearly sets forth the
nature and extent of her participation and demonstrates that she understood
that     she   was      involved   in    illegally   transporting   and    distributing
methamphetamine and that she would be paid for her involvement. Id.
        Because the factors support a plausible judgment in either direction, the
district court’s conclusion that Williams did not meet her burden to prove she
was entitled to a mitigating role adjustment is plausible in light of the record
as a whole. See id.; Gomez-Valle, 828 F.3d at 327. Accordingly, the district
court did not clearly err by denying a mitigating role reduction. See Gomez-
Valle, 828 F.3d at 327.



                                             2
    Case: 16-11446     Document: 00514217392      Page: 3   Date Filed: 10/31/2017


                                  No. 16-11446

      A district court may determine drug quantities for sentencing purposes
provided that the calculation is based upon reliable evidence, such as the PSR.
United States v. Alford, 142 F.3d 825, 832 (5th Cir. 1998). The court may
extrapolate drug estimates “from any information that has a sufficient indicia
of reliability to support its probable accuracy,” including a law enforcement
agent’s testimony and uncorroborated hearsay evidence.           United States v.
Valdez, 453 F.3d 252, 267 (5th Cir. 2006) (internal quotation marks and
citation omitted). Generally, a PSR has sufficient indicia of reliability and may
be adopted without further inquiry if it has an adequate evidentiary basis and
the defendant does not rebut the facts therein or otherwise show that it is
unreliable. United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012). The
defendant has the burden of presenting rebuttal information to show that the
information set forth in the PSR is “materially untrue, inaccurate or
unreliable.” Id. (internal quotation marks and citation omitted). A defendant’s
“[m]ere objections” to the facts in the PSR will not “suffice as competent
rebuttal evidence.” United States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013)
(internal quotation marks and citation omitted).
      Williams’s challenge to the reliability of the drug quantity information
is unavailing. At the sentencing hearing, the district court heard evidence
regarding the discrepancies in Jonathan Morris’s prior statements. Those
discrepancies were explained, and reliability of the information was
established.   Williams therefore has failed to show that the information
provided by Morris in the PSR was materially untrue or unreliable.             See
Valdez, 453 F.3d at 267; Harris, 702 F.3d at 230. Williams did not submit any
evidence indicating that the drug quantity information provided by Eric
Overstreet was materially untrue or unreliable. See Valdez, 453 F.3d at 267;
Harris, 702 F.3d at 230. As such, the district court did not clearly err in relying



                                        3
    Case: 16-11446   Document: 00514217392    Page: 4   Date Filed: 10/31/2017


                               No. 16-11446

upon the PSR’s recitation of information provided by Morris and Overstreet in
determining Williams’s drug quantity.     See Betancourt, 422 F.3d at 246;
Alaniz, 726 F.3d at 619.
      AFFIRMED.




                                     4